Citation Nr: 1710403	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-49 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right neck shell fragment wound (SFW) scar.  

2.  Entitlement to a compensable disability rating for a right shoulder SFW scar prior to May 18, 2012, and in excess of 10 percent thereafter. 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954 and November 1954 to November 1957.  He served in Korea, and is a recipient of the Combat Infantryman Badge and Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.
38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


REMAND

The Board finds additional development is necessary prior to final adjudication of the above-noted claims.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran most recently underwent a VA examination to assess his service-connected SFW scars of the right neck and shoulder in May 2012.  At that time, the examiner determined the Veteran's neck scar did not exhibit any of the 8 characteristics of disfigurement described in 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board observes that note 3 under this Diagnostic Code instructs the evaluating official to "take into consideration unretouched color photographs when evaluating under these criteria."  In the course of the May 2012 VA examination, the examiner determined color photographs were not indicated; however, he failed to explain why he was not providing photographs when, as noted above, the rating schedule specifically states such evidence should be considered.  In the course of that examination, the examiner stated the Veteran's neck scar was .5 centimeters wide, which is .1 centimeter less than the required width to be considered disfiguring.  Further, the examiner also stated the Veteran's neck scar is neither elevated nor depressed.  The Board finds the above-noted photograph criteria serves as a critical double-check to ensure the Veteran receives the highest compensable disability rating allowable, and is not an overly burdensome requirement for the VA examiner.  As such, the Board finds a new VA examination is necessary prior to final adjudication of this matter. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected neck and right shoulder scars.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Photographs of each scar must be included, with measurement device memorializing both the length and the width of the Veteran's scars.  

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes that certain required testing is not necessary, he or she should clearly explain why that is so.

3.  Undertake any other development determined to be warranted.

4.  Then, should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

